Citation Nr: 0633781	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-28 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the bilateral hands.  

2.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine.  

3.  Entitlement to service connection for plantar fasciitis 
of the heels.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to May 1949 
and from May 1951 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in February 
2004 and March 2005, from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2004, the RO denied the claim for entitlement to 
a total disability rating based upon individual 
unemployability due to service-connected disabilities.  

In March 2005, the RO denied the claims of entitlement to 
service connection for Dupuytren's contracture of both hands, 
degenerative arthritis of the lumbosacral spine, and bursitis 
of the heels.  The RO also determined that the veteran did 
not submit new and material evidence to reopen the claims of 
entitlement to service connection for refractive errors, 
hyperopia, presbyopia, and astigmatism.  

The veteran's timely Notice of Disagreement shows that he 
only disagreed with the denial of the claims of entitlement 
to service connection for Dupuytren's contracture of both 
hands, degenerative arthritis of the lumbosacral spine, and 
bursitis of the heels.  Therefore, the issue of whether the 
veteran submitted new and material evidence to reopen the 
claims of entitlement to service connection for refractive 
errors, hyperopia, presbyopia, and astigmatism is not 
currently on appeal before the Board.  

In July 2006, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  During 
the hearing, it appears that the issue of entitlement to 
service connection for a bilateral foot disability, claimed 
as secondary to the service-connected hip disability, was 
raised.  A review of the claims file shows that this issue 
has not been addressed.  Therefore, this matter is referred 
to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The record includes evidence of a diagnosis of 
Dupuytren's contracture of the bilateral hands; however, the 
record does not include evidence of a medical opinion which 
tends to show that the diagnosis is related to the veteran's 
period of service.  

2.  The record includes evidence of a diagnosis of 
degenerative disc disease of the lumbosacral spine; however, 
the record does not include evidence of a medical opinion 
which tends to show that the diagnosis is related to the 
veteran's period of service.  

3.  The record includes evidence of a diagnosis of plantar 
fasciitis of the heels; however, the record does not include 
evidence of a medical opinion which tends to show that the 
diagnosed disability is related to the veteran's period of 
service.  

4.  The percentage ratings for the veteran's service-
connected disabilities meet the minimum schedular criteria 
for an award of a total disability rating due to service-
connected disabilities.  However, the service-connected 
disabilities are not of such nature and severity that 
preclude the veteran from securing or following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Dupuytren's contracture of the bilateral hands was not 
incurred in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  Degenerative arthritis of the lumbosacral spine was not 
incurred in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

3.  Plantar Fasciitis of the heels was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

4.  The requirements for the assignment of a total disability 
rating based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  This notice should be provided prior to the initial 
unfavorable RO decision.  Pelegrini, supra.  

In February 2003, April 2004, and July 2004, including prior 
to the RO's initial unfavorable decisions, the veteran was 
provided with correspondence that essentially notified him of 
the information required by 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  In view of the foregoing, the Board finds that 
there is no defect with respect to the timing of the February 
2003, April 2004, and July 2004 correspondences (notice 
letter).  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In June 2006, the 
veteran was provided with notice of the type of evidence that 
is necessary to establish a disability rating and effective 
date in the event that the claims of entitlement to service 
connection are granted and in the event that a total 
disability rating is awarded based on individual 
unemployability due to service-connected disabilities.  

Accordingly, the Board finds that the requirement set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claims of entitlement to service 
connection.  In this regard, as the claims are denied below, 
any question regarding the assignment of a disability rating 
or an effective date is rendered moot.

In the first instance, with regard to the duties imposed upon 
VA, the Board concludes that the discussions contained in the 
February 2003, April 2004, and July 2004 correspondences 
complied with VA's duty to notify.  For example, the veteran 
was specifically informed of the evidence necessary to 
substantiate the claims; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process; he was informed of the evidence that VA received, 
and had not received, in connection with the claims; and he 
was informed of where to send the information and how to 
contact VA if he had questions or needed assistance.  The 
veteran was also informed of the efforts that VA would make 
to assist him in obtaining evidence necessary to substantiate 
the claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also told, in essence, to submit all evidence he had 
in his possession that was relevant to his claims.

Secondly, the Board observes that VA also satisfied the duty 
to assist the veteran.  The RO assisted the veteran in 
obtaining both VA and non-VA medical treatment records and 
associated those records with the veteran's claims file.  
Several VA examinations were provided to the veteran.  Note 
that the veteran has not identified any additional evidence 
pertinent to the claims and there are no additional available 
records to obtain.  In view of the foregoing, VA's duty to 
assist the veteran has also been satisfied.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

The veteran claims entitlement to service connection for a 
bilateral hand disability, a lumbosacral spine disability, 
and a bilateral heel disability.  He also claims entitlement 
to a total rating based upon unemployability due to service-
connected disabilities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  In order to establish service connection for the 
claimed disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge form service.  38 
U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2006).  

Entitlement to Service Connection for Dupuytren's Contracture 
of the Bilateral Hands

The veteran maintains that he is currently diagnosed as 
having a bilateral hand disability which is related to his 
period of service.  In his March 2004 statement in support of 
the claim, the veteran maintains that he developed damage to 
his hands as due to the use of power tools during his period 
of service.  He notes that he was informed that he would be 
unable to perform surgery for the claimed bilateral hand 
condition because the condition was not severe enough to 
warrant surgery.  He also notes that following his discharge 
from service, in 1993, and again in 2002, he underwent 
surgery for his hands.

The veteran's first period of service began in March 1946.  
On service discharge examination, dated in March 1949, there 
was no mention of a hand disability.  The service medical 
records show that on enlistment examination, dated in May 
1951, the veteran was not diagnosed as having a bilateral 
hand disability.  The May 1955 service discharge and 
reenlistment examination report does not show that the 
veteran is diagnosed as having a hand disability.  The 
clinical evaluation of the veteran's upper extremities was 
normal.  

The October 1956 Line of Duty Determination reveals that the 
veteran was working on an F-84 type aircraft in October 1956 
and the canopy was closed on his hand.  The preliminary 
diagnosis was small superficial laceration at the base of the 
index finger.  An August 1959 record shows that the veteran 
suffered from closed fracture of the terminal tuft distal 
phalanx of the left index finger.  The records show that in 
April 1961, the veteran suffered a laceration to the right 
hand fifth finger while working with sheet metal.  

The veteran's periodic service examinations, dated in June 
1966 and March 1968, did not reveal that he suffered from a 
hand disability.  The service retirement examination reports, 
dated in February 1970 and February 1971 reveal a normal 
clinical evaluation of the veteran's upper extremities and do 
not show that the veteran is diagnosed as having a hand 
disability.  

The post-service medical record includes VA medical treatment 
records, dated as early as January 1972 to February 1984; VA 
examination reports, dated in July 1981, July 1985, July 
1996, February 2000, and March 2003; medical records from 
Moncrief Army Hospital, dated from September 1973 to August 
1993; medical records from Dorn Veterans Hospital; medical 
reports from J. L. Eady, M.D., dated in November 1997 and 
April 1998; VA medical treatment records, dated in October 
1996 to June 1998; VA medical treatment records, dated from 
August 1999 to August 2001; VA medical treatment records 
dated from October 2003 to May 2006.  

The orthopedic consultation note from Moncrief Army Hospital, 
dated in June 1993, shows that the veteran presented to the 
orthopedic clinic with a complaint of having fell on to the 
right hand on June 5, 1993, which resulted in an injury to 
the 5th metacarpal.  At a later date in June he presented to 
the orthopedic clinic for a follow up of the right fifth 
metacarpal fracture.  The examiner assessed the veteran as 
having Dupuytrens of the bilateral hands.  

The Operation Report from Moncrief Army Hospital, dated in 
August 1993, shows that the veteran is diagnosed as having 
bilateral Dupuytren contracture and that he underwent a right 
hand partial palmar fasciectomy.  The orthopedic consultation 
note from Moncrief Army Hospital, dated in August 1993, shows 
that the veteran was status-post right partial palmar 
fasciotomy.  The veteran was assessed as having good progress 
3 days status-post right Dupuytrens contracture release and 
good range of motion.  The August 1994 chronological record 
of medical care reports that the veteran has Dupuytrens, 
which was repaired on the right hand, but present in the left 
hand.  

The medical reports from J. L. Eady, M.D., dated in November 
1997 and April 1998, state that the veteran's medical history 
is significant for Dupuytren's contracture of both hands, but 
the right side was already released.  The impression was 
Dupuytren's contracture of both hands, left hand worse than 
the right.  J. L. Eady, M.D did not provide the etiology of 
the hand disability.  

The veteran submitted additional records that pertain to the 
August 1993 right hand partial palmar fasciectomy at the time 
that he submitted his March 2004 claim.  A review of the 
record shows that the veteran also submitted photographs 
showing the veteran's right hand and attached is a note 
demonstrating that a Dr. Morales stated that Dupuytren's 
contracture is associated with diabetes, chronic pulmonary 
disease and occupational hand trauma.  The photographs also 
suggest that the veteran underwent a similar procedure of the 
left hand in September 2002.  

The VA medical treatment records, dated through May 2006, 
show that the veteran was treated for several complaints.  
These records, however, do not show that the veteran received 
treatment for a bilateral hand disability which is related to 
his period of service.  Similarly, the records do not include 
a medical opinion which tends to link the diagnosis of 
Dupuytren's contracture to the veteran's period of service.  

The veteran presented personal testimony during a July 2006 
Travel Board hearing.  A transcript of the hearing shows that 
the veteran testified that he began to have problems with his 
hands approximately 10 years following his separation from 
service.  He stated that his fingers began to close up on him 
and that he underwent a surgery in order to straighten his 
fingers out.  The veteran essentially suggests that during 
his position as an aircraft mechanic in service, he used 
tools, for example, electric power tools, and that as a 
result of the necessary gripping of the tools, he damaged his 
hands.  

In view of the foregoing evidence, law and regulations, the 
Board finds that the record does not include evidence of a 
medical opinion which tends to establish a relationship 
between the diagnosis of Dupuytren's contracture of the 
bilateral hands and the veteran's period of service.  Note 
that the record shows, and the veteran has stated in his 
personal testimony, that the diagnosis of Dupuytren's 
contracture of the bilateral hands was shown many years after 
service.  In fact, the only opinion that addresses the 
etiology of the diagnosis of Dupuytren contracture of the 
bilateral hands is the opinion that was rendered by a Dr. 
Morales, and that opinion relates the diagnosis to diabetes, 
chronic pulmonary disease, and occupational hand trauma.  

Where the claim is one for entitlement to service connection, 
evidence demonstrating that the veteran has a current 
disability is not enough, the evidence must also show that 
there is evidence of a medical opinion, which demonstrates 
that there is a relationship between the disability and 
service.  The Board concludes that while the veteran has 
submitted evidence showing that there is a current diagnosis 
of Dupuytren's contracture of the bilateral hands, there is 
no evidence of a medical opinion which establishes a 
relationship between the diagnosis and service. Therefore, 
the requirements for entitlement to service connection have 
not been met.  

As a final note, the Board points out that the veteran was 
informed of the information and evidence necessary to 
substantiate the claim in an April 2004 and July 2004 
correspondence.  The correspondence informed the veteran that 
the evidence must establish that there is a relationship 
between the current disability and his period of service.  To 
date, the veteran has not submitted the requisite evidence.  

The Board does not doubt the sincerity of the veteran's 
belief that there is in fact a relationship between 
Dupuytren's contracture of the bilateral hands and his period 
of service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for Dupuytren's contracture 
of the hands.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to Service Connection for Degenerative Arthritis 
of the Lumbosacral Spine

The veteran maintains that he is entitled to service 
connection for degenerative disc disease of the lumbosacral 
spine.  

On service discharge examination, dated in March 1949, the 
examiner indicated that there were no significant 
abnormalities of the spine.  The service enlistment 
examination, dated in May 1951, reveals that the clinical 
evaluation of the veteran's musculoskeletal system, including 
the spine, was normal.  The service medical records show that 
the veteran complained of pain low back pain.  The July 1952 
medical record states that the veteran was pulling an engine 
from an aircraft hangar when he strained his back.  The 
impression was stated as strain-paravertebral muscle.  On 
discharge and re-enlistment examination, dated in May 1955, 
the clinical evaluation of the veteran's musculoskeletal 
system, including the spine, was normal.  

The veteran's periodic service examinations, dated in June 
1966 and March 1968, did not reveal that he suffered from a 
spine disability.  The June 1966 examination report states 
that the veteran had a history of low back pain, with no 
problems.  The service retirement examination, dated in 
February 1970, does not show that the veteran was diagnosed 
as having degenerative changes of the lumbosacral spine or a 
spine disability.  The clinical evaluation of the veteran's 
musculoskeletal system, to include the spine was normal.  The 
February 1971 retirement examination also reveals a normal 
clinical evaluation of the veteran's musculoskeletal system, 
to include the spine.  

The post-service medical records were carefully reviewed and 
the pertinent complete list of evidence is listed in detail 
above.  The post-service medical record reveals that the 
veteran is diagnosed as having degenerative disc disease of 
the lumbosacral spine.  A June 1990 medical report from 
Moncrief Army Hospital shows that the veteran was diagnosed 
as having degenerative joint disease of the lower thoracic 
spine.  In September 1992, the veteran was diagnosed as 
having mild degenerative disc disease of the lumbosacral 
spine.  In September 1994, the veteran complained of trauma 
to the lower back.  Evaluation of the veteran revealed a 
normal lumbosacral spine.  

The May 2000 radiologic examination report revealed findings 
of osteoporosis and degenerative change of the spine.  The 
impression was that there was no active disease.  

The November 1997 and April 1998 medical reports from J. L. 
Eady, M.D. shows that the veteran is diagnosed as having 
degenerative arthritis of the lumbosacral spine.  While the 
examiner reported the veteran's symptoms, the examiner did 
not render an opinion regarding the etiology of the 
degenerative change of the lumbosacral spine.  

The VA medical treatment records, dated from November 1996 to 
August 2001, reveal that the veteran experiences lumbago.  
These records do not include evidence of an opinion which 
tends to establish a relationship between the diagnosis and 
the veteran's period of service.

The medical evidence shows that the veteran related that he 
suffered a fall during his period of service.  For example, 
the February 2000 VA examination report shows that the 
veteran related having suffered a slip and fall on an 
aircraft wing of a C-82 during his period of service in 1961.  
At that time, the veteran experienced the onset of knee pain.  
The veteran did not have complaints of back pain and there 
was no diagnosis of a back disability.  Additional VA 
examinations reports, dated in August 2001, March 2003, show 
that the veteran's complaints of orthopedic disabilities.  
The reports do not include a medical diagnosis of a spine 
disability or an opinion which tends to link any complaints 
of a spine disability to service or an in-service fall.  

The VA medical treatment records dated through May 2006 
reveal treatment for several disabilities.  These records, 
however, do not include a current diagnosis of a lumbosacral 
spine disability which is related to the veteran's period of 
service.  

During the July 2006 Travel Board hearing, the veteran 
testified that he strained his back during his period of 
service in 1961 when he fell approximately 30 feet from an 
airplane wing.  The veteran appears to suggest that he now 
suffers from arthritis of the knee which in turn resulted in 
arthritis of the spine.  

In view of the foregoing evidence, law and regulations, the 
Board finds that the record does not include evidence of a 
medical opinion which tends to establish a relationship 
between the diagnosis of degenerative disc disease of the 
lumbosacral spine and the veteran's period of service.  The 
service medical records show complaints of back pain, as well 
as a diagnosis of a back strain; however, the service 
retirement examinations show that at the time the veteran 
separated from service, his spine was normal.  There is no 
evidence showing that the veteran had a chronic 
disease/disability of the spine during his period of service.  

The medical records that include findings of degenerative 
disc disease of the lumbosacral spine do not include the 
necessary opinion which tends to establish a relationship 
between the diagnosis and his period of service.  

Further, degenerative disc disease of the lumbosacral spine 
was shown many years after service.  The post-service 
evidence does not show a diagnosis of arthritis or 
degenerative disc disease of the lumbosacral spine within 1 
year following discharge from service.  A presumption in 
favor of service connection for chronic disease of arthritis 
is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. (2006).  

As previously stated, where the claim is one for entitlement 
to service connection, evidence demonstrating that the 
veteran has a current disability is not enough, the evidence 
must also show that there is a relationship between the 
disability and service.  The Board concludes that while the 
present evidence shows that there is a current diagnosis of 
degenerative disc disease of the lumbosacral spine, there is 
no evidence of a medical nexus opinion which establishes a 
relationship between the diagnosis and service.  Therefore, 
the requirements for entitlement to service connection have 
not been met.  

As a final note, the Board points out that the veteran was 
informed of the information and evidence necessary to 
substantiate the claim in an April 2004 and July 2004 
correspondence.  The correspondence informed the veteran that 
the evidence must establish that there is a relationship 
between the current disability and his period of service.  To 
date, the veteran has not submitted the requisite evidence.  

The Board does not doubt the sincerity of the veteran's 
belief that there is in fact a relationship between 
degenerative disc disease of the lumbosacral spine and his 
period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied.  



Entitlement to Service Connection for Plantar Fasciitis of 
the Heels

The veteran maintains that he is currently diagnosed as 
having plantar fasciitis of the heels, which is related to 
his period of service.  

The service medical records do not indicate that the veteran 
suffered from a disability of his heels during his period of 
service.  The March 1949 report of medical examination states 
that there were no significant abnormalities found on 
evaluation of the veteran's feet.  The May 1951 enlistment 
examination reveals that the clinical evaluation of the 
veteran's lower extremities and the feet were normal.  The 
May 1955 discharge and reenlistment examination shows that 
the clinical evaluation of the veteran's feet was normal.  A 
service medical record, dated in March 1953 shows that the 
veteran sprained the right ankle.  There were no complaints 
of plantar fasciitis associated with the right ankle sprain.  
The veteran's periodic service examinations, dated in June 
1966 and March 1968, did not reveal that he suffered from 
heel problems.

The February 1970 service examination report shows that the 
veteran was not diagnosed as having bursitis of the heels.  
The clinical evaluation of the lower extremities and the feet 
were normal.  The February 1971 service retirement 
examination report shows that the clinical evaluation of the 
veteran's lower extremities was abnormal; however, the 
abnormality pertained to the left knee and not the veteran's 
heels.  The clinical evaluation of the veteran's feet was 
normal.  

The post-service medical records were carefully reviewed and 
the pertinent complete list of evidence is listed in detail 
above.  The pertinent post-service medical records reveal the 
veteran has complaints of pain in his heels.  The November 
1997 and April 1998 medical report from J. L. Eady, M.D shows 
that the veteran has pain in the left heel.  An examination 
of the veteran's heels revealed symptoms of plantar 
fasciitis.  The impression was plantar fasciitis of the 
heels.  The VA medical treatment records that include the 
computerized problem list generated at the Columbia VA 
Medical Center (VAMC) include bursitis, not elsewhere 
classified (NEC), as one of the veteran's problems.  The 
post-service medical records do not include a medical opinion 
which tends to link the diagnosis of plantar fasciitis to the 
veteran's period of service.  

During the July 2006 Travel Board hearing, the veteran 
testified that he began to experience problems with his heels 
and feet following his discharge from service.  When asked 
when he began to experience problems with his feet, the 
veteran responded by stating that the problems began in the 
1980s.  He appears to link the problems with his feet to his 
complaints of hip pain.  He testified that he was provided 
with rubber pads as a cushion when walking and to prevent 
pain.  

In view of the foregoing evidence, law and regulations, the 
Board finds that the record does not include evidence of a 
medical opinion which tends to establish a relationship 
between a current diagnosis of plantar fasciitis of the heels 
and the veteran's period of service.  

Where the claim is one for entitlement to service connection, 
evidence demonstrating that the veteran has a current 
disability is not enough, the evidence must also show that 
there is a relationship between the disability and service.  
The Board concludes that while the evidence shows that there 
is a current diagnosis of plantar fasciitis of the heels, 
there is no evidence of a medical nexus opinion which 
establishes a relationship between the diagnosis and service.  
Further, the diagnosis was shown many years after service.  
Therefore, the requirements for entitlement to service 
connection have not been met.  

As a final note, the Board points out that the veteran was 
informed of the information and evidence necessary to 
substantiate the claim in an April 2004 and July 2004 
correspondence.  The correspondence informed the veteran that 
the evidence must establish that there is a relationship 
between the current disability and his period of service.  To 
date, the veteran has not submitted the requisite evidence.  

The Board does not doubt the sincerity of the veteran's 
belief that there is in fact a relationship between a current 
diagnosis of plantar fasciitis of the heels and his period of 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection plantar fasciitis of the 
heels.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the claim is denied.  

Entitlement to a Total Disability Rating Based Upon 
Individual Unemployability due to Service-Connected 
Disabilities

The veteran claims entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities.  On the veteran's December 2002 
application for increased compensation based on 
unemployability, he indicated that the disabilities of the 
knees and his hearing loss affected his full time employment 
and that he became too disabled to work in November 1986.  
The veteran indicated that he did not leave his last place of 
employment, which was at a repair shop, because of his 
disabilities and that he has not tried to obtain employment 
since he allegedly became too disabled to work.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2006).  

In situations where the percentage requirements are not met, 
entitlement to a total rating on an extraschedular basis may 
nonetheless be established, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2006).  

A review of the record shows that the veteran is service-
connected for the following disabilities: bilateral hearing 
loss, evaluated as 40 percent disabling, effective since 
March 2006; postoperative residuals of a posterior horn tear 
of the left medial meniscus with anterior cruciate ligament 
instability, evaluated as 20 percent disabling, effective 
February 2000; traumatic arthritis with limitation of motion 
of the left knee associated with postoperative residuals of a 
posterior horn tear of the left medial meniscus with anterior 
cruciate ligament instability, evaluated as 10 percent 
disabling, effective February 2000; traumatic arthritis of 
the right knee associated with postoperative residuals of a 
posterior horn tear of the left medial meniscus with anterior 
cruciate ligament instability, evaluated as 10 percent 
disabling, effective February 2000; and a left hip disability 
associated with postoperative residuals of a posterior horn 
tear of the left medial meniscus, with anterior cruciate 
ligament instability, evaluated as 10 percent disabling, 
effective April 2001.  The veteran is also service-connected 
for tinnitus, evaluated as 10 percent disabling, effective 
May 2003.  

At the outset, the Board notes that the veteran is not in 
receipt of a 60 percent disability rating for any one 
service-connected disability.  He is, however, in receipt of 
a 40 percent disability rating for the service-connected 
hearing loss disability and the veteran suffers from 
sufficient additional disability to bring the combined rating 
to 70 percent.  The combined rating for the service-connected 
disabilities is 70 percent.  See 38 C.F.R. § 4.25.  
Therefore, the percentage requirements detailed under 
38 C.F.R. § 4.16 are met.  Having determined that the 
percentage requirements have been met, the Board must now 
consider whether a total rating may be assigned based on a 
finding, established by medical evidence, that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disabilities.  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose, 4 Vet App. at 363.  

a.  The Nature and Severity of the Service-Connected 
Disabilities

The RO assigned a 40 percent disability rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100 for bilateral hearing 
loss, effective from March 2006.  During the most recent VA 
examination, dated in May 2006, the audiometric findings 
revealed a pure tone average of 73.75 (74) decibels and a 
speech discrimination score of 68 percent in the right ear.  
The pure tone average for the left ear was 75 decibels and 
the speech recognition score was 44 percent.  The pure tone 
average and speech recognition scores result in Roman numeral 
designations that correspond to a 40 percent disability 
rating for hearing impairment.  The criteria under Diagnostic 
Code 6100 provide that a 50 percent rating is warranted for 
more severe hearing loss.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VI and VII (2006).  

The record does not include objective medical findings of 
hearing loss which meets the criteria for the next higher 
rating of 50 percent for hearing impairment.  (See VA medical 
treatment records, dated from January 1999 to March 2006.)  
Further, there are no objective medical findings which show 
that the veteran is unable to secure or follow a 
substantially gainful occupation due to bilateral hearing 
loss.  While the Board observes that the veteran's impairment 
resulting from hearing loss may preclude him from securing 
employment in certain occupational fields, there is no 
evidence which suggest that he is precluded from all forms of 
employment.  In fact, the March 2003 VA examination report 
shows that the veteran is currently retired; the report did 
not indicate that the veteran complained of being unable to 
obtain employment due to service-connected disabilities.  

The RO assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, Impairment of the 
Knee, for the service-connected disability of postoperative 
residuals of a posterior horn tear of the left medial 
meniscus with anterior cruciate ligament instability, 
effective from February 2000.  In order to assign the next 
higher rating of 30 percent under Diagnostic Code 5257, the 
evidence must show that the veteran experiences symptoms that 
are consistent with impairment of the knee with recurrent 
subluxation or lateral instability which is severe.  

The evidence reveals that veteran's postoperative residuals 
of the posterior horn tear include complaints of left knee 
joint pain, increasing severe pain which limited his normal 
activity.  The evidenced also shows that the veteran wears a 
brace on his left knee and that he is assessed with 
degenerative arthrosis of the left knee, which is moderate to 
severe.  The record does not include objective medical 
findings of recurrent subluxation or lateral instability of 
the left knee or that the postoperative residuals of a 
posterior horn tear of the left medical meniscus is 
manifested by symptoms which are considered severe. (See VA 
medical treatment records, dated from January 1999 to March 
2006, and VA examinations, dated in February 2000 and March 
2003.)  Accordingly, the criteria for the next higher rating 
of 30 percent are not met.  

Further, there are no objective medical findings which 
demonstrate that the veteran is unable to secure or follow a 
substantially gainful occupation due to the service-connected 
postoperative residuals of a posterior horn tear of the left 
medial meniscus and anterior cruciate ligament instability.  
While the Board observes that the veteran's impairment 
resulting from the postoperative residuals may preclude him 
from securing employment in certain occupational fields, 
there is no evidence which suggest that he is precluded from 
all forms of employment.  In fact, the March 2003 VA 
examination report shows that the veteran is currently 
retired; there were no complaints regarding the veteran being 
unemployed due to the service-connected postoperative 
residuals of a posterior horn tear of the left medial 
meniscus and anterior cruciate ligament instability.  

The RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 for traumatic 
arthritis of the left knee, with limitation of motion, 
associated with postoperative residuals of the posterior horn 
tear of the left medial meniscus with anterior cruciate 
ligament instability, effective from February 2000.  In order 
to assign the next higher rating of 20 percent the evidence 
must show that the veteran has flexion of the veteran's leg 
which is limited to 30 degrees.  The most recent VA 
examination report, dated in March 2003, shows that is 
diagnosed as having degenerative arthrosis of the left knee 
and the range of motion studies reveal a 0 to 110 degree arc 
of motion.  On VA examination, dated in February 2000, the 
evaluation of the left knee revealed that the veteran had 130 
degrees of flexion.  

The record does not include objective findings which show 
that the service-connected left knee disability is manifested 
by symptoms that are consistent with flexion of the left leg, 
limited to 30 degrees.  The medical record does not 
demonstrate that the veteran received treatment for 
complaints of limitation of motion as it pertains to the left 
knee/leg.  (See VA medical treatment records, dated from 
January 1999 to March 2006, and VA examinations, dated in 
February 2000 and March 2003.)  Accordingly, the criteria for 
the next higher rating of 20 percent for traumatic arthritis 
of the left knee, with limitation of motion, associated with 
postoperative residuals of the posterior horn tear of the 
left medial meniscus with anterior cruciate ligament 
instability are not met.  

Further, there are no objective medical findings which show 
that the veteran is unable to secure or follow a 
substantially gainful employment due to the service connected 
left knee disability.  While the Board observes that the 
veteran's impairment resulting from the disability may 
preclude him from securing employment in certain occupational 
fields, there is no evidence which suggest that he is 
precluded from all forms of employment.  In fact, the March 
2003 VA examination report shows that the veteran is 
currently retired; there were no complaints regarding the 
veteran being unemployed due to the service-connected 
traumatic arthritis of the left knee, with limitation of 
motion, associated with postoperative residuals of the 
posterior horn tear of the left medial meniscus with anterior 
cruciate ligament instability.  

The veteran is also in receipt of a 10 percent disability 
rating traumatic arthritis of the right knee with 
postoperative residuals of the posterior horn tear of the 
left medial meniscus, with anterior cruciate ligament 
instability, effective since February 2000.  The RO assigned 
a 10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260 for the right knee disability.  In 
order to assign the next higher rating of 20 percent the 
evidence must show that the veteran flexion of the veteran's 
leg is limited to 30 degrees.  During the most recent 
examination, dated in March 2003, physical examination of the 
right knee revealed that the veteran had 115 degrees of 
flexion.  The associated VA X-ray report revealed mild 
degenerative changes.  On VA examination, dated in February 
2000, the evaluation of the right knee revealed that the 
veteran had 135 degrees of flexion.  

The objective findings do not include evidence of which shows 
that the service-connected right knee disability is 
manifested by symptoms that are consistent with the criteria 
for 20 percent disability rating under Diagnostic Code 5260.  
The examinations of record, as well as additional VA medical 
treatment records do not demonstrate that the veteran suffers 
from flexion of the right knee/leg which is limited to 30 
degrees, and it is not shown that the veteran received 
treatment for complaints of limitation for motion as it 
pertains to the right knee/leg.  (See VA medical treatment 
records, dated from January 1999 to March 2006 and VA 
examination reports, dated in February 2000 and March 2003.)  
Accordingly, the objective findings do not show that the 
veteran's symptoms meet the criteria for the next higher 
rating.
 
Further, there are no objective medical findings which show 
that the veteran is unable to secure or follow a 
substantially gainful employment due to the service connected 
right knee disability.  While the Board observes that the 
veteran's impairment resulting from the disability may 
preclude him from securing employment in certain occupational 
fields, there is no evidence which suggest that he is 
precluded from all forms of employment.  In fact, the March 
2003 VA examination report shows that the veteran is 
currently retired; there were no reported complaints from the 
veteran regarding an inability to employment due to the 
service-connected traumatic arthritis of the right knee with 
postoperative residuals of the posterior horn tear of the 
left medial meniscus, with anterior cruciate ligament 
instability.  

The veteran is also in receipt of a 10 percent disability 
rating for a left hip disability associated with 
postoperative residuals of the posterior horn tear of the 
left medial meniscus with anterior cruciate ligament 
instability, effective from April 2001.  The RO assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5253.  In order to meet the criteria for the next higher 
rating of 20 percent, the evidence must demonstrate that the 
veteran's left hip disability is manifested by symptoms which 
are consistent with impairment of the thigh, limitation of 
abduction, motion lost beyond 10 degrees.  

The most recent VA examination report, dated in March 2003, 
reveals flexion of the hip to 85 degrees, 5 degrees of 
extension, external rotation to 40 degrees, internal rotation 
was 0 degrees with pain, abduction was 40 degrees, and 
adduction was 5 degrees with pain.  The associated VA X-ray 
report shows that there was no evidence of fracture, 
dislocation, or other bone or joint abnormality of the left 
hip.  

The objective findings do not include evidence of which shows 
that the service-connected left hip disability is manifested 
by symptoms that are consistent with the criteria for 20 
percent disability rating under Diagnostic Codes 5010-5253.  
(See VA medical treatment records, dated from January 1999 to 
March 2006.)  Further, there are no objective medical 
findings which show that the veteran is unable to secure or 
follow a substantially gainful employment due to the service 
connected left hip disability.  While the Board observes that 
the veteran's impairment resulting from the let hip 
disability may preclude him from securing employment in 
certain occupational fields, there is no evidence which 
suggest that he is precluded from all forms of employment.  
In fact, the March 2003 VA examination report shows that the 
veteran is currently retired; there were no reported 
complaints from the veteran regarding an inability to obtain 
substantially gainful employment due to the service-connected 
left hip disability, associated with postoperative residuals 
of the posterior horn tear of the left medial meniscus with 
anterior cruciate ligament instability.  

As for the sixth service-connected disability, the RO 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, for tinnitus, effective from 
May 2003.  The criteria listed under this Diagnostic Code 
does not provide for a rating higher than 10 percent.  A 10 
percent rating is the maximum rating allowed by law.  The 
record does not include objective medical evidence 
demonstrating that the service-connected tinnitus disease is 
so severe that the disease precludes him from securing or 
following a substantially gainful occupation.  

While the Board observes that the veteran's impairment 
resulting from tinnitus disease may preclude him from 
securing employment in certain occupational fields, there is 
no evidence which suggest that he is precluded from all forms 
of employment.  In fact, the March 2003 VA examination report 
shows that the veteran is currently retired; there were no 
reported complaints from the veteran regarding an inability 
to employment due to the service-connected tinnitus disease.  

b. The Veteran's Claim that he is Unable to Secure or Follow 
a Substantially Gainful Occupation

A review of the pertinent medical evidence reveals that the 
veteran clearly experiences varying levels of impairment due 
to his service-connected disabilities.  The medical records 
do not, however, show that the veteran reported any 
significant complaints pertaining to an inability to secure 
or follow a substantially gainful occupation.  

In December 2002, the veteran informed VA that he became too 
disabled to work in November 1986.  A review of the evidence 
of record dated in and around November 1986 does not show 
that the veteran ever complained of an inability to secure 
employment due to his service-connected disabilities.  The 
record also shows that over the years, his subjective 
complaints have pertained to the symptoms he experiences in 
conjunction with the service-connected disabilities; the 
complaints have not included information regarding how his 
service-connected disabilities impair his ability to secure 
and follow substantially gainful employment.  (See VA 
examination reports, dated in July 1985, July 1996, February 
2000, and March 2003).  

The medical evidence does not support the veteran's argument 
that the service-connected disabilities prevent him from 
securing or following substantially gainful employment.  For 
example, the VA examination reports, VA medical treatment 
records, and non-VA medical records do not reveal that the 
objective findings are so severe that the service-connected 
disabilities prevent him from securing or following 
substantially gainful employment.  (See VA examination 
reports, dated in July 1985, July 1996, February 2000, and 
March 2003; see also VA medical treatment records, dated from 
January 1999 to May 2006).  

During the July 2006 Travel Board hearing, the veteran 
testified that his last employment position was as a 
automobile glass installer and that he held this position for 
approximately four to five years before the employer 
discontinued business.  After his employer discontinued 
business he was unable to find employment.  He also testified 
that he is unable to obtain employment due to a nonservice-
connected disability which involves the use of only one eye.  
As a reminder, a TDIU may not be assigned if unemployability 
is a product of other nonservice-connected disabilities, 
rather than the result of functional impairment due solely to 
service-connected disabilities.  See 38 C.F.R. § 4.19 (2006).  

In view of the foregoing, the Board determines that the 
objective medical evidence does not demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of service-connected 
disabilities.  The contents of the veteran's December 2002 
application for increased compensation based on 
unemployability, his July 2006 personal testimony, and the 
post-service medical record clearly suggest that any 
inability to obtain substantially gainful employment is not 
solely because of his service-connected disabilities.  
Accordingly, the requirements that are necessary to receive a 
total disability rating are not met.  

As a final note, the veteran was informed of the information 
and evidence that is necessary to substantiate the claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities in a 
February 2003 correspondence.  The correspondence informed 
the veteran of the percentage requirements and that he needed 
to submit medical evidence which shows that he is unable to 
secure and follow a substantially gainful occupation solely 
due to his service-connected disabilities.  To date, he has 
not submitted the required evidence.  

The Board does not doubt the sincerity of the veteran's 
belief that he is entitled to a total rating based upon 
individual unemployability due to service-connected 
disabilities.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  


In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

Entitlement to service connection for Dupuytren's contracture 
of the bilateral hands is denied.  

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine is denied.  

Entitlement to service connection for plantar fasciitis of 
the heels is denied.  

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied.  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


